Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 1 of 46 PageID #: 6130




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  BIOCONVERGENCE, LLC,                )
                                      )
        Plaintiff,                    )
                                      )
        v.                            )
                                      )
  JASPREET ATTARIWALA                 )
                                      )       Civil Action No. 1:19-cv-01745-SEB-TAB
        Defendant.                    )
                                      )

     BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO ENTER SANCTIONS FOR
      CONTEMPT OF COURT ORDERS AND TO AMEND INSPECTION ORDER




                                   Christopher C. Murray, Atty. No. 26221-49
                                   Justin A. Allen, Atty. No. 31204-49
                                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                   111 Monument Circle, Suite 4600
                                   Indianapolis, Indiana 46204
                                   Telephone: 317.916.1300
                                   Facsimile: 317.916.9076
                                   christopher.murray@ogletree.com
                                   justin.allen@ogletree.com

                                   Attorneys for Plaintiff/Counter-Defendant
                                   BioConvergence, LLC d/b/a Singota Solutions




                                          i
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 2 of 46 PageID #: 6131




                                                     TABLE OF CONTENTS



  Table of Authorities ....................................................................................................................... iv

  I.     INTRODUCTION .................................................................................................................. 1

          A.      The Inspection Order .................................................................................................... 2

          B.      The Failed Premises of the Inspection Order ................................................................ 2

          C.      Singota’s Inability to Recover Its Data Under the Current Inspection Order ............... 3

          D.      The Need to Amend the Inspection Order .................................................................... 4

  II.    RELEVANT BACKGROUND .............................................................................................. 5

          A.      The preliminary injunction orders and Inspection Order .............................................. 5

          B.      The Expenses Order ...................................................................................................... 8

          C.      Attariwala’s Contempt of the Expenses Order from the Outset ................................... 9

          D.      Attariwala’s Ongoing Contempt of the Expenses Order After Removal ................... 14

          E.      Attariwala’s False Claims that She Lacked Funds to Pay for Green’s Work ............. 15

                 1.      Attariwala’s bank statements show she had available funds in 2019.................. 15

                 2.      Since filing bankruptcy, Attariwala has paid her attorney over $40,000 ............ 17

                 3.     Attariwala made multiple significant transfers from an undisclosed account...... 17

                 4.     Attariwala presently possesses over $140,000 in retirement accounts ................ 18

          F.      Green’s Production of Attariwala’s Data to Attariwala’s Former Counsel ................ 19

          G.      Green’s Production of Limited Data to Singota ......................................................... 20

          H.      Attariwala’s Refusal to Fund Green’s Work After Filing Her Bankruptcy Petition .. 21

          I.      Attariwala’s Efforts to Obtain Data in Contempt of the Preliminary Injunctions,
                  Inspection Order, and Expenses Order ....................................................................... 22

                 1.     Attariwala’s Adversary Proceeding Against Green in the Bankruptcy Court...... 22

                 2.     Attariwala’s Subpoena to Green for the Production of Documents ..................... 27

          J.      Attariwala’s Contempt of this Court’s Preliminary Injunction................................... 27
                                                                        ii
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 3 of 46 PageID #: 6132




         K.      Cost Estimates for Conducting the Comprehensive Review ...................................... 29

  III. ARGUMENT ........................................................................................................................ 29

         A.      The Inspection Order should be amended .................................................................. 29

                1.     Legal Standards .................................................................................................... 29

                2.     The Court should amend the Inspection Order to allow Green to provide
                       copies of all data collected from accounts and devices to Singota and
                       its counsel for their review.................................................................................... 31

         B.      Any objections Attariwala might make to amendment of the Inspection Order
                 should be deemed waived as a sanction for her willful contempt of court orders ...... 35

                1.     Legal Standards .................................................................................................... 35

                2.     Attariwala should be deemed to have waived any privileges or protections she
                       might assert with respect to the data collected by Green ...................................... 36

  CONCLUSION ............................................................................................................................. 39

  CERTIFICATE OF SERVICE ..................................................................................................... 41




                                                                      iii
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 4 of 46 PageID #: 6133




                                                TABLE OF AUTHORITIES

                                                                                                                              Page(s)

  Cases

  Am. Nat’l Bank & Trust Co. v. Equitable Life Assur. Soc’y of the U.S.,
     406 F.3d 867 (7th Cir.2005) ....................................................................................................35

  BioConvergence LLC d/b/a Singota Solutions v. Jaspreet Attariwala,
     No. 1:19-cv-01745-SEB-TAB (S.D. Ind.) ...............................................................................26

  BioConvergence LLC v. Jaspreet Attariwala,
     No. 1:20-mc-00066-SEB-TAB ................................................................................................27

  Canal Authority of State of Fla. v. Callaway,
     489 F.2d 567 (5th Cir.1974) ....................................................................................................31

  Cherdak v. Koko Fitclub,
     LLC, No. CIV.A. 14-10371-IT, 2015 WL 1895992 (D. Mass. Apr. 27, 2015) ......................34

  Everest Nat. Ins. Co. v. Sutton,
     No. CIV.A 07-722(JAP), 2010 WL 147930 (D.N.J. Jan. 8, 2010)..........................................31

  Favia v. Indiana University of Pennsylvania,
     7 F.3d 332 (3d Cir. 1993).........................................................................................................31

  Int’l Sch. Servs., Inc. v. AAUG Ins. Co.,
      No. 10-62115-CIV, 2012 WL 4936054 (S.D. Fla. Oct. 17, 2012) ..........................................30

  In re Jaspreet Attariwala,
      No. 19-00828 (D.C. Bankr.) ............................................................................................ passim

  Medina v. Microsoft Corp.,
    No. 14-CV-00143-RS (JSC), 2014 WL 3884506 (N.D. Cal. Aug. 7, 2014) ...........................34

  Merrell-Nat’l Labs., Inc. v. Zenith Labs., Inc.,
     579 F.2d 786 (3d Cir. 1978).....................................................................................................31

  MGE UPS Sys., Inc. v. Titan Specialized Servs., Inc.,
    No. 3:04-0231, 2006 WL 3524502 (M.D. Tenn. Dec. 6, 2006) ..............................................30

  Muro v. Target Corp.,
    250 F.R.D. 350 (N.D.Ill. 2007) ................................................................................................36

  Novelty, Inc. v. Mountain View Mktg., Inc.,
     265 F.R.D. 370 (S.D. Ind. 2009)........................................................................................35, 36



                                                                    iv
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 5 of 46 PageID #: 6134




  PLC Trenching Co., LLC v. Newton,
    No. 6:11-CV-0515, 2011 WL 13135653 (N.D.N.Y. Dec. 12, 2011) ......................................30

  Ritacca v. Abbott Labs.,
      203 F.R.D. 332 (N.D. Ill. 2001) ...............................................................................................36

  RPA Intern. Pty Ltd. v. Compact Intern., Inc.,
    2007 WL 4105725 (S.D. Cal. Nov. 2007) ...............................................................................34

  Schlafly v. Public Key Partners,
     C 94-20512...............................................................................................................................34

  Statutes

  11 U.S.C. § 362 ........................................................................................................................21, 38

  28 U.S.C. § 1450 ........................................................................................................................8, 30

  Other Authorities

  8A Fed. Prac. & Proc. Civ. § 2044.1 (3d ed.) ................................................................................31

  Fed. R. Civ. P. 26 ...........................................................................................................................31

  Fed. R. Civ. P. 45 .....................................................................................................................27, 29

  Fed. R. Civ. P. 37(b)(2)(A) ............................................................................................................35




                                                                         v
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 6 of 46 PageID #: 6135




         Plaintiff BioConvergence, LLC d/b/a Singota Solutions (“Plaintiff” or “Singota”), by

  counsel, respectfully submits this brief in support of its Motion to Enter Sanctions For Contempt

  of Court Orders and to Amend Inspection Order (“Motion”). As set forth below, Singota moves

  the Court to amend the March 4, 2019 Agreed Order for Inspection of Computers and Electronic

  Information Storage Devices (“Inspection Order”). [Doc. 4-1 at 97], attached as Exhibit A. The

  Inspection Order was incorporated into this Court’s Preliminary Injunction dated December 18,

  2019. See Prelim. Inj. [Doc.122] at 3.

         Because Defendant Jaspreet Attariwala (“Attariwala”) has failed to cooperate in the

  procedures established under the Inspection Order and engaged in ongoing contempt, and because

  that order is no longer workable in its present form, Singota moves the Court to amend the

  Inspection Order to allow computer forensic expert Rebecca Green to release to Singota and its

  counsel all data collected by Green from any and all accounts and devices covered by the order.

  Doing so will allow Singota and its counsel to identify the Singota data that is contained in or on

  those accounts and devices.

  I.     INTRODUCTION
         In this litigation, Singota alleges claims against Attariwala, its former employee, for the

  misappropriation of trade secrets, theft, conversion, and similar claims. The evidence shows that

  Attariwala wrongfully copied and took with her a large amount of Singota trade-secret,

  confidential, and proprietary data following her resignation of employment. See Am. Compl. [Doc.

  30]. Attariwala left Singota to accept employment with one of Singota’s competitors, Emergent

  BioSolutions, Inc. (“Emergent”). Order Granting Plaintiff’s Motion for Further Preliminary

  Injunction (“PI Order”) [Doc. 121] at 2. The evidence shows that Attariwala copied a vast amount

  of data from Singota’s computers systems that would be useful to her in her new position at

  Emergent. Id. at 4-6, 10, 15-17.

                                                  1
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 7 of 46 PageID #: 6136




  A.     The Inspection Order

         At the outset of this litigation, prior to removal to this Court, the Monroe Circuit Court

  (“State Court”) entered the agreed Inspection Order to govern Attariwala’s production of computer

  devices and accounts to computer forensics expert Rebecca Green. See Doc. 4-1 at 97; PI Order

  [Doc. 121] at 7. Under that order, Green is charged with collecting, preserving, and analyzing

  Attariwala’s devices and accounts to identify Singota data copied by Attariwala and remediating

  any such data.

  B.     The Failed Premises of the Inspection Order

         The Inspection Order is based on a number of premises that have failed to occur or no

  longer apply. First, the Inspection Order assumed that Attariwala would promptly produce to

  Green all covered devices and accounts after entry of the order on March 4, 2019. Inspection Order

  at p. 2, first ¶ 3; State Court Stipulated Preliminary Injunction dated Mar. 4, 2019 (“March 4, 2019

  PI”) [Doc. 4-1 at 91] ¶ 5. That did not occur. Instead, Attariwala continually obstructed that effort.

  PI Order [Doc. 121] at 28-29, 32.

         Second, the Inspection Order assumed that Attariwala would assist Green by “identify[ing]

  the Storage Locations which may be storing [electronically stored information (“ESI”)] responsive

  to the matter.” Inspection Order at p. 2, ¶ 2. That has not occurred. See PI Order [Doc. 121] at 28-

  29, 31 (noting “Ms. Attariwala’s refusal to disclose, or even admit what she has taken even after

  it was discovered, coupled with her persistent pattern of withholding accounts and devices”), 32.

         Third, the Inspection Order assumed that Attariwala would continue to be represented by

  counsel, who could, as necessary, review data that Green identified as potentially belonging to

  Singota prior to production of that data to Singota. Id. at p. 7, ¶¶ 23-26. That is no longer the case.

  Attariwala is now proceeding pro se. See Order Granting Leave to Withdraw Appearance, Doc.

  147. It would be impossible (and unreasonable) for Green to produce to Attariwala for her review
                                                    2
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 8 of 46 PageID #: 6137




  under the Inspection Order any Singota data that Green recovers from her devices and accounts

  since Attariwala is prohibited from possessing that data under the preliminary injunctions.

           Finally, Attariwala is required to pay for Phase I of Green’s work under the Inspection

  Order, thereby giving Attariwala an incentive to cooperate in making Green’s work efficient and

  cost-effective. See March 18, 2019 Supplemental Order Following Preliminary Injunction

  (“Expenses Order”) [Doc. 4-1 at 138]. That did not occur. Attariwala has refused to pay Green’s

  expenses, thereby requiring Singota to advance fees to Green to obtain her work under the

  Inspection Order. See PI Order [Doc. 121] at 11 (“To date, Attariwala has not paid any of Green’s

  expenses, with the exception of $5000 advanced upon entry of the state court’s preliminary

  injunction.”)

  C.       Singota’s Inability to Recover Its Data Under the Current Inspection Order

           The key premises of the Inspection Order have thus failed to be realized. As a result,

  although Green has received from Attariwala multiple devices and accounts, Singota still does not

  have direct access to much of the collected data due to the protocols of the Inspection Order.1

  Under the Inspection Order, Singota would be required to proceed unilaterally and to advance fees

  to Green (since Attariwala has refused to pay them) to search for Singota’s data on and in the

  devices and accounts so far collected from Attariwala. Requiring Singota to advance thousands of

  dollars in additional expert costs simply to search for and receive the return of its own stolen data

  would be unfair, unjust, and unnecessary. Singota has already advanced extraordinary expert fees

  to Green, largely to fund her efforts to try to identify devices and accounts that Attariwala failed



  1
    Under the Inspection Order, Green has produced to the parties some data, including a copy of the “Jessie Docs”
  folder that contains a large amount of data that Attariwala misappropriated. See infra at 21. In addition, Green has
  disclosed to the parties some documents and files in her various reports filed in this case. Id. at 20-21. However, Green
  has not conducted the comprehensive review of all accounts and devices collected from Attariwala for Singota data
  as provided under the Inspection Order.

                                                             3
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 9 of 46 PageID #: 6138




  to produce as ordered. PI Order [Doc. 121] at 29. Even if Singota advanced these fees, it would be

  impossible for Green to provide recovered data to Singota under the Inspection Order because

  Attariwala no longer has counsel to participate in the review process under the order.

  D.      The Need to Amend the Inspection Order

          To avoid these unanticipated and unjust results, the Court should amend the Inspection

  Order. Specifically, the Court should order that Green may provide copies of all data she collects

  from devices and accounts covered by the Inspection Order to Singota and its counsel for their

  direct review. This outcome would allow Singota to search for Singota’s emails, documents, and

  files on these devices and accounts without being required to advance additional substantial

  experts’ fees to Green for her to review the data merely so Singota can obtain the identification

  and return of its own property.

          Under Singota’s proposed amendment, all of the other provisions of the Inspection Order

  would remain in place. Specifically, Green would still be charged with collecting and holding

  Attariwala’s accounts and devices for purposes of preserving them. Green will also be responsible

  for identifying and collecting additional outstanding devices and accounts. Green would also

  conduct any expert-required forensic analysis that is beyond the skills of non-experts.

  Additionally, if Attariwala seeks the return of any of her accounts, devices, and data, she would

  be required to follow the Inspection Order, including paying the costs for Green to conduct any

  review for Attariwala’s benefit, unless Singota, based on its own review, informs Green and

  Attariwala that it has not found any Singota emails and documents in a particular account or device

  and authorizes Green to release it back to Attariwala without further expert review by Green.2




  2
   To be clear, under this proposed amended Inspection Order, Singota would have no obligation to review accounts
  and devices for Attariwala’s benefit.

                                                        4
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 10 of 46 PageID #: 6139




          Singota’s proposed amendment of the Inspection Order will allow Singota finally to

   comprehensively review the accounts and devices collected by Green. The proposed amendment

   is fair, especially considering Attariwala’s obstruction and refusal to abide by the Inspection Order

   and Expenses Order’s terms. Such amendment will allow Singota to take further steps to identify,

   recover, and protect its data and will help to advance this litigation on the merits. Finally, the

   proposed Amendment will not unduly prejudice Attariwala. She and her former counsel had ample

   opportunity to review much of the data and devices collected by Green prior to her former

   counsel’s withdrawal from this litigation. In addition, Singota and its counsel will treat all non-

   Singota-related data in the devices and accounts provided by Green under the proposed amendment

   as confidential subject to the Stipulated Protective Order entered on June 26, 2019. [Doc. 26.]

                                II.     RELEVANT BACKGROUND

   A.     The preliminary injunction orders and Inspection Order

          On March 4, 2019, the State Court entered a Stipulated Preliminary Injunction that:

           (5)    order[ed] that within twenty-four (24) hours after the issuance of this order,
                  Attariwala, and anyone acting in concert or participation with her, shall make
                  available for inspection by Rebecca Green of The ESI Team any and all personal
                  computers, hard drives, or other electronic storage devices and media devices, . . .
                  . Green, acting as an officer of the court, shall conduct an inspection of these
                  devices, media, accounts, and computers in accordance with the Agree Order for
                  Inspection of Computers and Electronic Information Storage Devices entered in
                  this action and incorporated herein by reference. . . [and]

          (6)     order[ed] Attariwala not to reconstitute, recover, or in any way restore any of the
                  Company's Confidential Information returned to the Company pursuant to this
                  Order, including, but not limited to, by retrieving any such Confidential
                  Information conveyed by Attariwala to any third-party. . . .

   March 4, 2019 PI [Doc. 4-1 at 91] ¶¶ 3, 5 & 6.

          In addition, the State Court issued the Inspection Order on March 4, 2019. [Doc. 4-1 at 97.]

   The Inspection Order sets out detailed procedures for Green’s work and a protocol for Green’s

   collection and inspection of devices and accounts. It states in relevant part:

                                                     5
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 11 of 46 PageID #: 6140




         2.       Rebecca Green of ESI Team ("Green") is appointed to inspect the ESI
                  Locations pursuant to the terms of this Agreement. . . .

         3.       The Defendant shall make available for inspection any and all Storage
                  Locations, including all Accounts and Devices used to store electronic
                  information in her possession, custody or control, including, but not limited
                  to, all computers and devices which may contain ESI relevant in the matter
                  or was connected to a personal computer or device which is known to
                  contain ESI responsive in the matter. . . .

         IDENTIFICATION           OF    ORIGINAL        EQUIPMENT         AND      STORAGE
         LOCATIONS

         1. Electronically Stored Information (ESI) can be stored in multiple locations. . . .

         2. All efforts will be made by the Defendant to identify the Storage Locations
            which may be storing ESI responsive to the matter.

         3. Because ESI can be transferred inadvertently as well as intentionally, the
            Defendant will identify all ESI Storage Locations which may contain ESI
            responsive in the matter [including computers, devices, and accounts] . . . .

         4. Examination of the ESI stored on the Storage Locations identified in protocol
            may lead to the identification of other Storage Locations which may be storing
            potentially responsive ESI. . . .

         5. A list of the Storage Locations, including but not limited to all Devices and
            Accounts, will be [compiled] by the Defendant and will be provided to all
            counsel and to Green within 48 hours of the parties’ agreement to this protocol.

         DEFENDANT TO ALLOW DEVICES AND ACCOUNTS TO BE EXAMINED
         BEFORE ACCESS
         …

         7.     Green will determine the order of priority that Storage Locations will
         be examined based on information supplied by Defendant.

               a. If no ESI responsive to the matter is located, Green will communicate to
                  the Defendant and all counsel that, based on the search parameters
                  provided to her, no ESI responsive in the matter was identified.

         ...

         10.      Industry standard tools, methodologies, and/or best practices will be used to
                  collect the ESI from the devices in a sound manner preserving the ESI content and
                  its metadata.
         ...


                                                    6
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 12 of 46 PageID #: 6141




               d. If Singota’s Confidential Information, Protective Information, Trade Secrets or
                  Property, as defined in the Temporary Restraining Order or Preliminary
                  Injunction is found on any mirror image of a hard drive, device, or media the
                  parties will meet and confer in good faith to develop a protocol for the permanent
                  removal of Singota’s Confidential Information, Protective Information, Trade
                  Secrets, and/or Property. If agreement cannot be reached, either party may seek
                  the intervention of the court.
         ...

         EXAMINATION

         17.     The collected ESI will be examined using industry accepted tools,
                 methodologies, and/or best practices. . . .

         19.      Green will analyze the activity for the following possibilities:

                  a. The presence of Singota information.

                  b. The access of Singota information.

                  c. The transfer of Singota data to another device or storage location,
                     including a personal computer, or another portable device or media
                     such as USB drive, CD, DVD, etc.

                  d. Forwarding of Singota information to another party via email or some
                     other electronic transfer means.

                  e. Printing of Singota information which would make the information
                     now portable via paper.

                  f. The deletion of information.

         20.      If Singota data is located, Green will make a recommendation for removing
                  the ESI from the Defendant’s devices or accounts. . . .

         THE DEFENDANT’S DATA IDENTIFICATION AND VERIFICATION

         23.      Green will provide a list of files identified as potentially responsive to
                  both parties’ counsel, including file name, harvest location, created,
                  modified and accessed dates, as well as common metadata field.

         24.      Before Green communicates the contents of any files located on the
                  Defendant’s Storage Locations to opposing counsel, the Defendant and
                  their counsel will be given three (3) days to review those files from the
                  Storage Locations for the Defendant’s personal information.

         25.      If the Defendant or their counsel in good faith identifies personal
                  information among the files Green wishes to communicates to

                                                    7
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 13 of 46 PageID #: 6142




                  Plaintiff’s counsel, the Defendant’s counsel will direct Green to not
                  produce those files and instead produce a log of those files identifying:

                  a. Name, path and any other metadata available to Green by her forensic
                     tools as long as the metadata does not reveal the contents of the file.

                  b. The reason the file is deemed personal and confidential.

                  c. Provided, however, that no information related to Singota will be
                     deemed personal information of Defendant; and if the parties dispute
                     whether the contents of files should be produced to Plaintiff’s counsel,
                     the parties may seek intervention of the Court.

          26.     Green will provide to Plaintiff’s counsel the above described log along
                  with any other file not deemed by the Defendant or their counsel as
                  containing personal information.

   Id. at pp. 1–7 (emphasis added).

          On April 30, 2019, Attariwala removed this case to this Court. [Doc. 1.] Following

   removal, all of the State Court’s injunctions and orders remain “in full force and effect.” 28 U.S.C.

   § 1450. In addition, when this Court issued its own Preliminary Injunction on December 18, 2019,

   it expressly incorporated the State Court’s preliminary injunction order and its Inspection Order.

   See Prelim. Inj. (“Dec. 18, 2019 PI”) [Doc.122] at 1 & 3. This Court’s preliminary injunction

   expressly re-affirmed that Attariwala continues to be enjoined from “possessing, transmitting,

   using, copying, or disclosing to others Singota’s confidential information or trade secrets.” [Doc.

   122 at 2.]

   B.     The Expenses Order

          In addition, the State Court, at the close of its preliminary injunction hearing on March 4,

   2019, orally ordered that Attariwala is responsible for the costs for Phase I of Green’s work under

   the Inspection Order. The State Court memorialized that direction in a written order on March 18,

   2019. See March 18, 2019 Supplemental Order Following Preliminary Injunction (“Expenses

   Order”) [Doc. 4-1 at 138]. Phase I is defined to include Green’s efforts to “identify, collect and


                                                    8
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 14 of 46 PageID #: 6143




   review computers and other electronic storage devices and accounts from Defendant for

   inspection and, if necessary remove or delete Plaintiff’s confidential information from those

   devices or accounts, in addition to other work incidental to these tasks[.]” Id. at 1.

   C.      Attariwala’s Contempt of the Expenses Order from the Outset

           After initially providing some, but not all, devices and accounts to Green, Attariwala

   refused to cooperate in Singota’s efforts to recover and protect its trade secrets and confidential

   information.3 See Memorandum in Support of Plaintiff’s Motion for Order to Show Cause Why

   Defendant Should Not Be Found in Contempt (“Contempt Brief”) [Doc. 4-1, beginning at PageID

   #172] at 2-3. After producing several devices and accounts, Attariwala paid Green a retainer of

   $5,000 and demanded that Green spend her time analyzing a MacBook and an I-Phone that

   Attariwala wanted promptly returned. Id. at 16. Green determined that the MacBook contained far

   more Singota data than Attariwala’s counsel represented would be found. Id. In her declaration

   filed in State Court, Green explained:

           16.      Ms. Attariwala’s counsel had previously requested that I first focus my attention
                    on analyzing the MacBook to attempt to return it as quickly as possible. Ms.
                    Attariwala’s counsel represented to me that the MacBook likely would not contain
                    significant Singota information.

           17.      In analyzing the MacBook, however, I received over 10,000 hits when running a
                    keyword search on the terms “singota,” “bioconvergence” and “bioc.” I also
                    identified a user account on the MacBook named “jessie” that contained email and
                    calendar items with hundreds of hits on the term “Singota.”

           18.      On March 21, 2019, I sent an email to counsel for Ms. Attariwala and for Singota
                    requesting that we schedule a time to discuss the MacBook. I noted that due to the
                    Singota information I was finding on the MacBook, we needed to discuss how best
                    to unravel these items. . . .




   3
    A detailed account of Attariwala’s conduct between March 4, 2019, and April 15, 2019, is set forth in Singota’s
   Memorandum in Support of Plaintiff’s Motion for Order to Show Cause Why Defendant Should Not Be Found in
   Contempt (“Contempt Brief”). [See Doc. 4-1, beginning at PageID #172].

                                                          9
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 15 of 46 PageID #: 6144




   Id. Over the following weeks, Green and Attariwala’s counsel exchanged numerous emails and

   conducted multiple telephone conferences regarding these issues. Id. at 16-30. Green informed

   Attariwala’s counsel that the costs for processing the MacBook were going to be more than initially

   expected due to the volume of Singota information she was discovering. Id. at 18. At the same

   time, Green was discovering evidence of accounts and devices that Attariwala had failed to

   disclose to her. Id. 17-18, 21-22. Green explained in her declaration:

           30.       I participated in a conference call with counsel for all parties on March 25, 2019.
                     At the outset of that call, I again informed Ms. Attariwala’s counsel that I needed
                     login information for the additional email accounts I had discovered. I also
                     informed them that I needed login information for any cloud accounts associated
                     with those email accounts. I also yet again explained that I had received over 10,000
                     hits on “Singota” on the MacBook. I told the parties that I did not believe that I
                     could identify and remove all of the Singota data from the MacBook for the $5000
                     that Ms. Attariwila had provided me as an initial retainer. I explained the initial
                     retainer amount assumed there was no Singota data on the MacBook based on her
                     counsel’s representations to me when they provided the MacBook. I said that we
                     needed to discuss alternatives.

   Id. at 18.

           During this time, on March 28, 2019, Attariwala’s counsel sent Green an email identifying

   categories of documents that Attariwala and her husband, Sim Attariwala (also known as Sim

   Singh), wanted Green to find on those devices, including tax documents and data relating to

   Attariwala’s side-business, Honey Ji’s.4 Attariwala’s counsel wrote to Green:

           For the MacBook Pro, Jessie and Sim need the following files:

                From Sim’s Profile
                 o Desktop folder contents;
                 o iPhoto library file and pictures; and
                 o Adobe Lightroom library file.

                Jessie Profile
                 o Desktop folder contents;
                 o Any and all files related to Honey Ji / Honey Jis / Sweet Jis; and

   4
     The Honey Ji’s information is significant because Attariwala has recently sued Green in bankruptcy court for the
   turn-over of such information. See infra at 22-27.

                                                          10
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 16 of 46 PageID #: 6145



                o   There should be a folder called Personal that has tax documents and maybe Honey Ji
                    information - not certain if it is in documents, desktop, or somewhere else on the hard
                    drive.

   Declaration of Christina L. Jack (“Jack Decl.”) ¶ 4 & Ex. 1 (Email from J. Butts to R. Green, dated

   March 28, 2019), attached as Exhibit B.

          In late March and early April of 2019, Green repeatedly requested that Attariwala replenish

   the retainer under the Expenses Order. Id. For example, on April 2, 2019, Green sent Attariwala’s

   counsel an email noting, among other things, that Attariwala’s initial payment of $5000 had been

   used for the work she had requested be prioritized. Green wrote:

                    4)      The retainer has been exhausted and is summarized below. Please send an
                    additional $5,000 by Friday, April 5th as I would like to bring closure to this
                    project.
                            Imaging the MacBook - $495
                            Forensic Processing, Conducting Searches on the MacBook, Reviewing
                            Results and Reporting those Results to Counsel on the MacBook - $990
                            Imaging and Processing the iPhone- $495
                            Running Searches, Reviewing Search Results and Reports those Results to
                            Counsel on the iPhone - $990
                            Creating, Downloading, Running Searches and Reviewing those Searches
                            on the jsaini1@gmail.com account - $495
                            Addressing HoneyJI and Reporting those issues to Counsel - $245
                            Conference Calls and Email Exchanges with Counsel - $495

                            (Creating and Sending Recommendations on all the devices for counsel –
                            estimated at one to two hours as I will be making screen shots to ensure
                            there is no misunderstanding - $495 to $990)

   Id. at 25 (emphasis added).

          Attariwala refused to pay Green any further retainers contrary to the Expenses Order. And

   as Green found evidence of accounts that Attariwala had never disclosed, Green’s attention shifted

   toward identifying devices and accounts that remained outstanding in violation of the State Court’s

   orders. By April 15, 2019, when Singota filed its contempt motion, Green explained:

          60.       In reviewing my work over the past month since the Court entered the PI Order and
                    Inspection Order, I find that I have spent 50% of my time and half of the initial
                    $5000 retainer payment identifying accounts which had not been previously
                                                       11
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 17 of 46 PageID #: 6146




                   disclosed and attempting to accommodate Ms. Attariwala’s demands that I
                   prioritize returning certain data to her.

   Id. at 30.

           By mid-April, Green estimated the additional costs of her work would likely be significant

   due to the volume of Singota information on the devices produced by Attariwala and to Green’s

   need to identify additional devices and accounts that Attariwala had not disclosed. Contempt Br.

   at 14-15. Green recommended “the depleted retainer be replaced with a payment of $15,000 to

   continue this work of locating and identifying the ESI which belongs to Singota that Ms. Attariwala

   and now, as discovered, Mr. Attariwala have stored in their accounts and devices.” Id. at 15. Green

   further proposed that “[t]hen, to be received by every Friday, an additional payment of $10,000;

   which would permit about 20 hours of work to be completed in an expedited manner to allow

   Singota to determine what client information has been taken by Ms. Attariwala and how it may

   have been used or shared . . . .” Id.

           On April 16, 2019, the State Court issued its Order Granting Motion to Show Cause Why

   Defendant Should Not Be Found in Contempt (“Show Cause Order”). [Doc. 4-1 at PageID # 411.]

   The State Court ordered Attariwala within 24 hours to pay Ms. Green a retainer of $15,000 to fund

   her ongoing work and set a hearing on April 17, 2019 for Attariwala to show cause why she should

   not be held in contempt. Id.

           The State Court conducted the show cause hearing on April 17-18, 2019. Attariwala failed

   to comply with the order that she immediately pay Green an additional retainer. Attariwala also

   failed to appear in person at the April 17 hearing as ordered but joined the hearing remotely. See

   Pl.’s Br. Mot. Further Prelim. Inj. [Doc. 85] at 19. After receiving Green’s testimony, the Court

   ordered that the hearing be continued to the next day and that Attariwala appear in person. Id. The

   State Court also ordered Attariwala to bring all outstanding devices and information subject to the


                                                   12
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 18 of 46 PageID #: 6147




   court’s threat to order her to deposit $55,000 with the clerk to fund Green’s ongoing work. Id. at

   20. The State Court explained:

            THE COURT: So for the first month it would be Fifty-five Thousand Dollars ($55,000.00)
            dollars.

            DEFENDANT’S COUNSEL: I can tell you it’s my understanding Miss Attariwala doesn’t
            have that kind of money.

            THE COURT: Then she better show up here with every single device she ever even thought
            about using and every single account. . . .

   Id.

            Despite the State Court’s orders, Attariwala failed to appear for the hearing the next day,

   failed to produce any additional devices and accounts, and failed to pay additional funds to cover

   Green’s work. Id. at 21. Attariwala’s counsel represented to the State Court that Attariwala was

   instead meeting with bankruptcy counsel. Excerpt of Transcript of the Hearing before the

   Honorable Elizabeth A. Cure, Judge of the Monroe Circuit Court I, on April 18, 2019 (“April 18

   Tr.”) at 3:3–15, attached as Exhibit C.5

            On April 18, 2019, the State Court orally held Attariwala in contempt and issued a writ of

   attachment for her arrest. April 18 Tr. at 87:4–23; 92:1–16; PI Order at 11. The State Court

   expressed dismay that Attariwala decided to meet with bankruptcy counsel rather than comply

   with its order to appear. The Court noted “[w]hen she doesn’t show up and sends word she’s at the

   bankruptcy court, I mean, please. So, I’m more than a little upset.” Id. at 90:13-15. Following its

   issuance of an arrest warrant for Attariwala, the State Court ordered:

            THE COURT: . . . I want Miss Attariwala to be aware of what’s happening . . . if
            she wants to turn herself in and turn this stuff over before she gets arrested and

   5
     Attariwala subsequently confirmed that she first met with bankruptcy attorney David Lynn on April 18, 2019. Tr.
   Telephonic Motion for Relief from Stay Hearing Before Hon. Martin S. Teel, Jr. (“Relief Hearing”) at 34:25-35-20
   (In re Jaspreet Attariwala, No. 19-00828 (D.C. Bankr.)), attached as Exhibit H. Notably, she waited eight months
   after first meeting with Lynn before she filed her bankruptcy petition on the eve of this Court’s entering its anticipated
   preliminary injunction barring her from working for Emergent.

                                                              13
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 19 of 46 PageID #: 6148




              shipped back here . . . , she can purge her, uh, contempt ahead of time . . . . It’s
              going to be Fifty-five Thousand Dollars ($55,000.00) in Clerk’s account to be used
              for Miss Greene and the extra money and as I okay it and, uhm, the entire wish list
              Miss Greene and if she gives, if there is one piece missing it’s not the entire list,
              okay, when I say entire I mean each and every piece. Okay? Because I’m afraid
              we’re having someone who’s trying to parse the truth into a new form.

   Id. at 92:1-13. Attariwala failed to comply with the State Court’s orders. She neither produced the

   additional devices and accounts nor deposited any additional funds to cover Green’s work. PI

   Order [Doc. 121] at 11. Instead, she removed the case to this Court on April 30, 2019. Id.

   D.         Attariwala’s Ongoing Contempt of the Expenses Order After Removal

              Between April 30, 2019, when Attariwala removed this case to this Court, and December

   17, 2019, when Attariwala filed her bankruptcy petition, Attariwala never made any further

   payments to Green to cover her work under the Inspection Order. See PI Order [Doc. 121] at 11

   (“To date, Attariwala has not paid any of Green’s expenses, with the exception of $5000 advanced

   upon entry of the state court’s preliminary injunction.”); In re Jaspreet Attariwala, No. 19-00828

   (D.C. Bankr.) [Bankr. Doc. 1].6

              During the December 4, 2019, hearing on Singota’s motion for further preliminary

   injunctive relief, this Court observed that Attariwala was in default of the Expenses Order, stating:

              THE COURT:                 Mr. Jefferson? Why wasn't the $55,000 posted?
              MR. JEFFERSON:             She can't afford it.
              THE COURT:                 Oh, did you tell that to the court?
              MR. JEFFERSON:             Not yet, Your Honor.
              THE COURT:                 Wasn’t the gist of that order that the 55,000 – I mean the Court
                                         didn’t say pay – put up $55,000 if you can afford it, right? There
                                         was no request for relief from that, right? She’s clearly in default
                                         of that, right?
              MR. JEFFERSON:             Yes, Your Honor, in terms of the expenses –



   6
       References to docket entries in Attariwala’s bankruptcy case are to “Bankr. Doc.”

                                                             14
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 20 of 46 PageID #: 6149




              THE COURT:                It sounds like the hole that she dug by taking the documents just
                                        keeps getting deeper and deeper, especially if she has to pay Ms.
                                        Green’s fees.
              MR. JEFFERSON:            Yeah, I think those are Ms. Green’s fees, and I agree the hole’s
                                        pretty deep. I would also represent to the Court that Mrs. Green is
                                        not the only one not getting paid.
              THE COURT:                I bet. We talked about that the last time you were here.

   Tr. Hearing Before Hon. Sarah Evans Barker on Dec. 4, 2019 (“Dec. 4, 2019 Tr.”) at 46:9 – 47:2

   (emphasis added), attached as Exhibit D.

   E.         Attariwala’s False Claims that She Lacked Funds to Pay for Green’s Work

              Attariwala has repeatedly attempted to excuse her contempt of the Expenses Order by

   claiming she lacked the funds to pay Green to perform work under the Inspection Order. However,

   Attariwala has recently produced records in her pending bankruptcy case that show her

   representations that she lacked funds in 2019 to pay Green were false. See generally In re Jaspreet

   Attariwala, No. 19-00828 (D.C. Bankr.).

              1.       Attariwala’s bank statements show she had available funds in 2019.

              As set forth in Singota’s recently filed Expedited Motion to Stay Entry of Order

   Confirming Chapter 13 Plan (“Motion to Stay Confirmation”) in the bankruptcy case, Attariwala

   produced some banking statements on August 31, 2020.7 In re Jaspreet Attariwala, No. 19-00828

   (D.C. Bankr.), Doc. 124-1 at 2. Those banking statements show, among other things, that:

             At the end of March 2019, when Attariwala was refusing to make any additional payments

              to Green following exhaustion of the initial $5000 retainer, Attariwala’s Chase banking

              statements show that she had $44,454.87 in her checking and savings accounts, see id. at

              PDF Page 224 (Jack Decl. ¶ 5 & Ex. 2);



   7
       Additional banking statements, which were the subject of a motion to compel, remain outstanding.

                                                             15
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 21 of 46 PageID #: 6150




             As of April 30, 2019, when Attariwala was in contempt of the State Court’s April 16, 2019

              Order that she make an immediate payment to Green of $15,000, Attariwala’s Chase

              banking statements show she had $45,668.66 in her checking and savings accounts, id. at

              PDF Page 218 (Jack Decl. ¶ 6 & Ex. 3);

             On May 24, 2019, Attariwala, instead of complying with the Expenses Order and other

              orders, paid her then-attorneys, McNeely Stephenson, $25,000.00, id. at PDF Page 214

              (Jack Decl. ¶ 7 & Ex. 4);

             On July 5, 2019, Attariwala made another payment to her then attorneys, McNeely

              Stephenson, of $2,600, id. at PDF Page 208 (Jack Decl. ¶ 8 & Ex. 5);

             On July 5, 2019, Attariwala paid her bankruptcy attorney, David Lynn, $1000, id. at PDF

              Page 2088 (Jack Decl. ¶ 8 & Ex. 5);

             On July 8, 2019, Attariwala made another payment to her then attorneys, McNeely

              Stephenson, of $2,000, id. at PDF Page 208 (Jack Decl. ¶ 8 & Ex. 5); and

             Beginning July 29, 2019, and continuing through December 16, 2019, Attariwala paid her

              then-attorneys, McNeely Stephenson, $400 each week for a total of $8,400.00. id. at PDF

              Pages 185-208 (Jack Decl. ¶ 9 & Ex. 6).9

              Accordingly, prior to December 17, 2020, when she filed bankruptcy, Attariwala’s Chase

   banking statements show she paid her attorneys at least $39,000 rather than make payments to

   cover Green’s work under the Inspection Order and comply with the Expenses Order. Attariwala’s

   banking statements show she also made other payments rather than fund Green’s work.


   8
       Notably, this was over five months before Attariwala filed her bankruptcy petition on December 17, 2019.
   9
    These numerous payments to McNeely Stephenson, including weekly payments of $400 from July 29, 2019, to
   December 16, 2019, show that Defendant’s counsel’s representation to this Court on December 4, 2019, that McNeely
   Stephenson was not being paid were false. See Dec. 4, 2019, Tr. 46:24-25 (“I would also represent to the Court that
   Mrs. Green is not the only one not getting paid.”)

                                                             16
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 22 of 46 PageID #: 6151




           2.       Since filing bankruptcy, Attariwala has paid her attorney over $40,000.

           In her bankruptcy case, Attariwala has filed several reports showing she has paid

   significant amounts to her bankruptcy attorney, David Lynn, rather than fund Green’s work under

   the Inspection Order. These reports show that Attariwala has paid Lynn:

               $16,430.00 in December 2019, see Disclosure of Compensation to Attorney for Debtor,

                Bankr. Doc. 1 at PDF page 12 of 18, attached as Exhibit B (Jack Decl. ¶ 10 & Ex. 7);

               $15,037.00 in May 2020, see Supplemental Statement Pursuant to Rule 2016(b), Bank.

                Doc. 69, attached as Exhibit B (Jack Decl. ¶ 11 & Ex. 8); and

               $10,000.00 in October 2020, see Supplemental Statement Pursuant to Rule 2016(b),

                Bank. Doc. 132, attached as Exhibit B (Jack Decl. ¶ 12 & Ex. 9).

   Accordingly, Attariwala has between December 2019 and the present paid her bankruptcy counsel

   $41,467.00 rather than pay Green to perform work under the Inspection Order.

           In short, after April 16, 2019, when the State Court ordered Attariwala to make

   supplemental payments to Green, Attariwala has (so far) paid her attorneys $80,467 rather than

   make even a single additional payment to comply with the Expenses Order and fund Green’s work

   under the Inspection Order.

           3.       Attariwala made multiple significant transfers from an undisclosed account.

           Significantly, Attariwala’s recently produced banking statements in her bankruptcy case

   are incomplete. See Singota’s Expedited Motion to Stay Entry of Order Confirming Chapter 13

   Plan (“Bankr. Mot. Stay”) [Bankr. Doc. 124-1] (Jack Decl. ¶ 13 & Ex. 10).10 Notably, Attariwala

   appears to have had additional sources of funds. Her Chase banking statements show repeated




   10
     Singota has moved the bankruptcy court to stay confirmation of Attariwala’s Chapter 13 plan based on evidence
   suggesting that she concealed accounts. Those issues remain pending in the bankruptcy court.

                                                         17
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 23 of 46 PageID #: 6152




   transfers from an apparent brokerage account that Attariwala did not disclose on her bankruptcy

   schedules. During the past two years, Attariwala received the following transfers:

         $30,000 on February 21, 2018, see Bankr. Mot. Stay, at 22;

         $20,000 on July 5, 2019 (at the time when Attariwala was already in contempt of the

          Expenses Order and the State Court’s April 16, 2019 Order); id. at 23; and

         $12,200.37 on December 3, 2019 (the day before Attariwala’s counsel represented to this

          Court that Attariwala lacked funds to comply with the Expenses Order), id. at 23.

          At no point did Attariwala use funds from this undisclosed source to pay Green.

          4.      Attariwala presently possesses over $140,000 in retirement accounts.

          Finally, at the time Attariwala filed her bankruptcy petition on December 17, 2019, she

   held $143,063.35 in retirement accounts. Bankr. Doc. 39 at PDF Page 6 (Jack Decl. ¶ 14 & Ex.

   11). Her bankruptcy schedules show:




   Id. In a bankruptcy court hearing, Attariwala testified that she is willing to make payments under

   her proposed Chapter 13 plan by using funds from her retirement accounts if necessary. See Tr.

   Telephonic Evidentiary Hearing Before Hon. Martin S. Teel, Jr. on Aug. 21, 2020 (“Confirmation




                                                  18
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 24 of 46 PageID #: 6153




   Hearing”) at 9:7-10 (Jack Decl. ¶ 15 & Ex. 12). At no point has Attariwala used or offered to use

   funds from her retirement accounts to comply with the Expenses Order.11

   F.      Green’s Production of Attariwala’s Data to Attariwala’s Former Counsel

           After Attariwala refused to pay Green to perform more work under the Inspection Order,

   Green provided copies of all of the data she had so far collected from Attariwala’s devices and

   accounts to Attariwala’s own counsel on September 9, 2019. Green provided this data to

   Attariwala’s former counsel, in part, to allow them to respond to Singota’s discovery.

           On February 27, 2019, Singota served expedited discovery on Attariwala seeking, among

   other things, all documents relating to Singota that Attariwala had obtained from Singota, all

   communications between Attariwala and Singota’s clients and prospective clients, and all

   documents relating to Attariwala’s employment application with Emergent. [Doc. 4-1 at PDF

   Pages 73 & 106.] Attariwala responded to Singota’s requests on March 20, 2019, by stating

   responsive documents were in the possession of Green. [Doc. 4-1 at PDF Pages 397-399.]

           Singota’s counsel therefore requested that Green provide a copy of the data she had so far

   collected to Attariwala’s counsel for their review so they could respond to Singota’s discovery.

   On September 9, 2019, Green sent a copy of the data she had collected from various devices and

   several accounts to Attariwala’s counsel. See Email from R. Green to P. Jefferson et al., dated

   Sept. 9, 2019 (Jack Decl. ¶ 16 & Ex. 13). Green provided to Attariwala’s counsel: a full image of

   a MacBook computer, data collected from Attariwala’s google accounts, and copies of data from

   Attariwala’s personal Surface computer and various external devices including the Seagate drive

   that contained the Jessie Docs folder. After receiving this data from Green, Attariwala’s counsel




   11
     Despite paying her bankruptcy counsel over $40,000 and possessing over $140,000 in her retirement accounts,
   Attariwala has also elected not to retain counsel in this litigation.

                                                        19
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 25 of 46 PageID #: 6154




   failed to supplement her responses to Singota’s requests. (Jack Decl. ¶ 17.) Attariwala’s counsel

   also never asserted under the Inspection Order that any of this data should be withheld from

   production to Singota’s counsel. Jack Decl. ¶ 18.

   G.     Green’s Production of Limited Data to Singota

          To date, Green has provided Singota limited portions of the data she has collected from

   accounts and devices. On May 25, 2019, Green provided to Attariwala’s counsel a number of

   emails pulled from one of Attariwala’s personal email accounts containing documents relating to

   Singota and Emergent. Email from R. Green to P. Jefferson et al., dated May 25, 2019 (Jack Decl.

   ¶ 19 & Ex. 14). After Attariwala’s counsel had 3 days to review the documents, Green provided

   them to Singota’s counsel on May 31, 2019. These documents included emails that were bates-

   marked JSA0000001-390 and a number of large spreadsheets containing “leads” that Attariwala

   had misappropriated from Singota.

          On August 5, 2019, Green produced to Attariwala’s and Singota’s counsel spreadsheets

   listing files contained on external storage devices produced by Attariwala, including a Seagate

   external drive. Email from R. Green to P. Jefferson et al., dated Aug. 5, 2019 (Jack Decl. ¶ 20 &

   Ex. 15.) This Seagate device contains a copy of the “Jessie Docs” folder that Attariwala created

   on her Singota computer and used to store numerous confidential files she misappropriated from

   Singota. See Report of Rebecca Green, dated Oct. 10, 2019 (“Oct. 10, 2019 Green Rep.”) [Doc.

   85-2] at p. 4 ¶ 38 – p. 45 ¶ 48; p. 54 ¶ 74 – p. 60 ¶ 88.

          On November 25, 2019, Green also provided to Attariwala’s and Singota’s counsel a copy

   of the “Leads-Emergent” workbook that Attariwala created using confidential Singota data shortly

   before the end of her employment. Email from R. Green to P. Jefferson et al., dated Nov. 25, 2019

   (Jack Decl. ¶ 21 & Ex. 16 (confidential attachment omitted).)



                                                     20
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 26 of 46 PageID #: 6155




          Finally, on November 29, 2019, Green sent an email to Attariwala’s counsel informing

   them that Singota’s counsel had requested a complete copy of the contents of the “Jessie Docs”

   folder, which Attariwala had created on her Singota laptop, populated with confidential Singota

   data, and then copied to her personal Seagate drive. Email from R. Green to P. Jefferson et al.,

   dated Nov. 29, 2019 (Jack Decl. ¶ 22 & Ex. 17.) Green reminded Attariwala’s counsel that she had

   already provided the “Jessie Docs” folder to them on September 9, 2019, along with all of the other

   data she had so far collected to that point, and that they had not objected to providing any of those

   files to Singota. Id. Green informed Attariwala’s counsel that she would thus provide the “Jessie

   Docs” folder to Singota’s counsel in three days absent any objections. Id. Green subsequently

   provided the “Jessie Docs” folder to Singota’s counsel after receiving no objection from

   Attariwala’s counsel. (Jack Decl. ¶ 23.)

          Accordingly, although Green provided Attariwala’s former counsel copies of all of the data

   she had so far collected as of September 9, 2019, Singota has only received a fraction of that data.

   H.     Attariwala’s Refusal to Fund Green’s Work After Filing Her Bankruptcy Petition

          Attariwala filed her bankruptcy petition on December 17, 2019. On January 30, 2020, the

   bankruptcy court lifted the automatic stay under 11 U.S.C. § 362, in part, to allow this Court’s

   December 18, 2019, preliminary injunction to take effect. [Bankr. Doc. 42 at 2.] On June 24, 2020,

   the bankruptcy court lifted the automatic stay to allow Singota to prosecute this litigation to final

   judgment. The bankruptcy court ordered:

          The automatic stay of 11 U.S.C. § 362 is hereby lifted for the purpose of permitting
          Singota to prosecute the action captioned BioConvergence LLC d/b/a Singota
          Solutions v. Jaspreet Attariwala, No. 1:19-cv-01745-SEB-TAB (S.D. Ind.),
          pending in the United States District Court for the Southern District of Indiana (the
          “Underlying Litigation”) against the Debtor with respect to the damages claims
          against her and all other possible relief against her, including injunctions, sanctions,
          and any other relief deemed appropriate by the Indiana court, to final judgment or
          resolution (including any appeals taken by any of the parties thereto).


                                                    21
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 27 of 46 PageID #: 6156




   Order Granting Motion for Relief from Automatic Stay to Permit Liquidation of Damages Claims

   [Bankr. Doc. 88] at 1-2, attached as Exhibit E.

           Between Attariwala’s bankruptcy filing on December 17, 2019, and today, Attariwala has

   still refused to make further payments to Green to cover her work under the Inspection Order.

   Attariwala claims without citation to any order or authority that the Expenses Order no longer

   applies to her following her bankruptcy filing. See, e.g., Email from J. Attariwala to C. Murray

   dated Sept. 2, 2020 (claiming that the Expenses Order is “a pre-petition debt”) (Jack Decl. ¶ 24 &

   Ex. 18.) She has thus made clear that she does not intend to comply with the Expenses Order.

   I.      Attariwala’s Efforts to Obtain Data in Contempt of the Preliminary Injunctions,
           Inspection Order, and Expenses Order

           At the same time she has refused to fund Green’s work under the Inspection Order,

   Attariwala has engaged in efforts to force Green to work on Attariwala’s behalf without

   compensation and to return data to her without following the Inspection Order and in contempt of

   the preliminary injunctions.

           1.       Attariwala’s Adversary Proceeding Against Green in the Bankruptcy Court

           In Attariwala’s bankruptcy case, Attariwala has demanded that Green return to Attariwala

   certain accounts and data collected in this litigation under the preliminary injunctions. Specifically,

   Attariwala has demanded that Green turn over to her various accounts and data allegedly related

   to her side-business, Honey Ji’s.12 On February 14, 2020, Attariwala’s bankruptcy attorney, David

   Lynn, sent an email to Green demanding that Green give Attariwala access to her Facebook and

   Instagram accounts (apparently meaning her personal accounts and not accounts only limited to



   12
     Green found evidence that Attariwala continued to access Honey Ji’s information after the State Court issued its
   preliminary injunction and the Inspection Order and in violation of those orders. See Oct. 10, 2019 Green Rep. [Doc.
   85-2] ¶¶ 299-300 (“Ms. Attariwala produced her Sony Vaio laptop nearly three months after Judge Cure ordered it to
   be produced. I found that Ms. Attariwala used it frequently to access information regarding her HoneyJi business”).

                                                           22
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 28 of 46 PageID #: 6157




   Honey Ji), an email account for honeyjiscorp@gmail.com, and two cloud accounts, Dropbox and

   Box, associated with the login, info@honeyji.com. See Email from D. Lynn to R. Green, dated

   Feb. 14, 2020 (Jack Decl. ¶ 25 & Ex. 19.)

          There is no dispute that these accounts and data are covered by the Inspection Order and

   the preliminary injunctions in this litigation. Indeed, Green has already found that some of the

   devices that Attariwala claimed were used for her Honey Ji’s business contain large amounts of

   Singota data. See, e.g., Supp. Report of Rebecca Green, dated Oct. 31, 2019 [Doc. 95-1] ¶¶ 6-8

   (stating that Green found over 15,000 Singota emails, email attachments, and documents on a

   laptop that Attariwala claimed “was only for Honey Ji business and personal use”). Green has also

   found evidence that Singota data exists in Attariwala’s personal emails accounts. See, e.g., Oct.

   10, 2019 Green Rep. [Doc. 85-2] at p. 17 (¶ uu) (noting that Green found “evidence of Singota

   ESI attached to an email from simandjessie@gmail.com and sent to simjsingh@gmail.com”).

          On February 19, 2020, Green responded to Lynn that she is required to comply with this

   Court’s Inspection Order. Green wrote: “[a]s I recall the protocol filed in this [Indiana] matter

   states that no account or device can be returned until the protocol work is complete (collecting,

   examining, removing ESI that does not belong to her, etc.).” Email from R. Green to D. Lynn,

   dated Feb. 19, 2020 (Jack Decl. ¶ 26 & Ex. 20.) Green explained, “That work was suspended

   when Ms. Attariwala refused to replenish the retainer; nearly a year ago.” Id. Green also identified

   a potential path for responding to Attariwala’s demand for the allegedly Honey-Ji’s-related

   accounts and data in compliance with the Inspection Order. Ms. Green stated:

          I would need Singota’s approval to carve out just the items below into a separate
          protocol and my standard retainer of $5,000 would be due to get started. It is
          possible that I could complete the work within the retainer, but given I have not
          examined some of these accounts (because work was suspended when the retainer
          was depleted), I cannot be certain of that fact until I see the volume.



                                                   23
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 29 of 46 PageID #: 6158




   Id. Lynn responded by requesting a copy of the Inspection Order and a “statement of the work

   performed to date.”13 Green replied that “Ms. Attariwala already has that information.”

              Lynn did not follow-up on Green’s proposal in February 2020 to provide her a retainer of

   $5,000.00 for the work Attariwala demanded. Instead, on March 5, 2020, Lynn sent Green an email

   simply re-asserting his demand that she provide the allegedly Honey Ji’s-related accounts to

   Attariwala, apparently without paying Green’s fees and costs to review those accounts as required

   by the Inspection Order. Lynn also threatened to sue Green and demanded that she:

              provide the things requested above to us immediately, failing which we shall have
              to request the Bankruptcy Court to enter an order to that effect, in which case we
              would also request an award of attorney’s fees and costs for having to do so.

   Email from D. Lynn to R. Green, dated March 5, 2020 (Jack Decl. ¶ 27 & Ex. 21.)

              On April 23, 2020, Attariwala’s attorney followed through on his threat and filed an

   adversary proceeding against Green in the bankruptcy court seeking a judgment ordering her “to

   turn over to [Attariwala] all files, accounts and other material relating to Honey Ji that is in the

   custody or control of Rebecca Green and/or ESI Team, Inc.” Jaspreet Attariwala v. Rebecca Green

   et al., Adversary Proceeding No. 20-10014-SMT (D.C. Bankr. Ct) [AP Doc. 1].14

              On May 20, 2020, Green sent Lynn an email that, among other things, noted that

   Attariwala’s adversary proceeding demanding that Green transfer the allegedly Honey Ji’s-related

   accounts and documents to Attariwala without following the Inspection Order could place Green

   in contempt of the Indiana courts’ orders. Email from R. Green to D. Lynn, dated May 20, 2020

   (Jack Decl. ¶ 28 & Ex. 22.) She added: “I suggest the easiest way to resolve this matter is simply

   to follow the Agreed Order for Inspection of Computers and Electronic Information Storage


   13
    The Inspection Order had already been served on Lynn on December 31, 2019, as an exhibit to Singota’s Emergency
   Motion for Relief from Automatic Stay in the bankruptcy litigation. See Bankr. Doc. 12 (Ex. 4).
   14
        Citations to the docket in Attariwala’s adversary proceeding against Green are to “AP Doc.”

                                                             24
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 30 of 46 PageID #: 6159




   Devices” in this litigation. Id. Lynn responded by accusing Green of dishonesty in claiming there

   was additional work she would need to perform under the Inspection Order before the data

   Attariwala demanded could be released to Attariwala. Without pointing to any evidence, Lynn,

   who is not representing Attariwala in this Court, simply declared: “I conclude that you have had

   ample time and money to review the ‘Honey Ji’ material for any Singota-related material. Surely

   by now you know precisely where the Honey Ji data and related accounts are located.” Email from

   D. Lynn to R. Green, dated May 21, 2020 (Jack Decl. ¶ 29 & Ex. 23.)

          Singota has intervened in Attariwala’s adversary proceeding against Green to protect its

   interests. See Adversary Proceeding No. 20-10014-SMT (D.C. Bankr. Ct) [AP Doc. 17].

   Attariwala’s action against Green seeks the turn-over to her of data in violation of the preliminary

   injunctions and Inspection Order entered in this litigation. For example, the Indiana State Court’s

   preliminary injunction, which was incorporated into this Court December 18, 2019 Preliminary

   Injunction, expressly ordered Attariwala:

          (6)     . . . not to reconstitute, recover, or in any way restore any of the Company's
                  Confidential Information returned to the Company pursuant to this Order,
                  including, but not limited to, by retrieving any such Confidential Information
                  conveyed by Attariwala to any third-party.

   March 4, 2019 PI [Underlying Doc. 4-1 at 91] ¶ 6; see also Dec. 18, 2019 PI [Doc. 122] at 1.

          On September 11, 2020, Singota, after consulting with Green, sent Lynn correspondence

   noting that Green estimated the costs for her to review the allegedly Honey-Ji’s-related accounts

   and devices under the Inspection Order to be at least $8,525 and likely more. See Letter from C.

   Murray to D. Lynn, dated Sept. 11, 2020 at 11 (Jack Decl. ¶ 30 & Ex. 24.) Green stated she would

   require a retainer from Attariwala of $10,000 to start the work. Id. Attariwala failed to respond.

          Significantly, Green is proceeding pro se in defending Attariwala’s action against her. [See

   AP Doc.] Green is required to appear for scheduling conferences, respond to pleadings, and devote


                                                   25
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 31 of 46 PageID #: 6160




   time to defending Attariwala’s action against her all without reasonable compensation for her time

   as an expert. Green is obviously and justifiably concerned about the burdens and risks of

   Attariwala’s litigation against her. On September, 16, 2020, Green unilaterally proposed that she

   simply turn over the requested data and accounts to the parties’ counsel to review themselves.

   Email from R. Green to D. Lynn et al., dated Sept. 16, 2020 (Jack Decl. ¶ 31 & Ex. 25)

            Green’s proposal to resolve the Adversary Proceeding in this manner is not satisfactory to

   Singota because it would require that Singota either pay its own counsel to review this data for

   Attariwala’s benefit or rely on Attariwala’s bankruptcy counsel to review that data for Singota’s

   protection. Neither option would be fair to Singota. Indeed, Attariwala’s bankruptcy counsel has

   not appeared in this litigation and is not subject to the Court’s protective order or other orders.

   However, if this Court grants this motion, Singota would receive all collected data from Green and

   could choose to review the allegedly Honey-Ji’s-related data on its own without incurring external

   expert and attorneys’ fees. In those circumstance, if Singota does not find its data in these selected

   accounts, it could authorize Green to release these allegedly Honey-Ji’s-related accounts and

   documents to Attariwala for purposes of resolving Attariwala’s adversary proceeding against

   Green without further burden on Green.15

            On October 5, 2020, the bankruptcy court has entered a scheduling order for Attariwala’s

   Adversary Proceeding establishing a schedule for discovery. [AP Doc. 34, attached as Exhibit




   15
     To be clear, by seeking amendment of the Inspection Order to allow Green to release copies of all collected data to
   Singota and its counsel, Singota does not undertake any obligation to review that data for Attariwala’s benefit,
   including for purposes of releasing any devices, accounts, or other data to Attariwala. Singota only notes that if this
   motion is granted, Singota would have the option of reviewing the allegedly Honey-Ji’s-related accounts and
   documents at its own discretion for purposes of resolving the Adversary Proceeding. Singota would do so solely to
   avoid further burdens on and costs to itself and to Green, an innocent third-party expert whom Attariwala is unfairly
   putting in jeopardy of violating this Court’s preliminary order and Inspection Order by suing her for the return of data.

                                                             26
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 32 of 46 PageID #: 6161




   F.] That order factors in the possibility that this Court might grant this Order allowing Singota to

   review these accounts and documents.

            2.       Attariwala’s Subpoena to Green for the Production of Documents

            In addition to suing Green, Attariwala, on August 19, 2020, served Green with a Subpoena

   to Produce Documents, Information, or Objects or To Permit Inspection of Premises in a Civil

   Action (“Subpoena”) and a Request for Production of Documents and Records to a Non-Party

   (“RFPs”). See Subpoena & RFS, included as Exhibit G. This subpoena demanded that Green

   produce to Attariwala forty-six categories of documents and data. Id.

            Attariwala’s subpoena to Green is improper for many reasons. Significantly, Attariwala is

   yet again attempting to obtain work to be performed by Green for Attariwala’s benefit without

   compensating Green, Singota’s expert witness. Most troubling, Attariwala is attempting to obtain

   from Green by subpoena data that she is prohibited from possessing under this Court’s preliminary

   injunction and Inspection Order. For example, Attariwala’s subpoena demands that Green:

            1. Produce any and all information and communication (including emails email and text
            messages) from December 1st 2018 – current between you and McNeely Stephenson (now
            McNeely Law).

   RFPs ¶ 1. If Green complied with this request, Attariwala, in violation of the preliminary injunction

   and Inspection Order, would receive the return of nearly all of the data she produced to Green.

   As noted above, Green provided Attariwala’s former counsel, McNeely Stephenson, a complete

   copy of all of the data she had so far collected on September 9, 2019. See Jack Decl. ¶ 16 & Ex.

   13. Singota has moved to quash Attariwala Subpoena to Green on multiple grounds. See

   BioConvergence LLC v. Attariwala, No. 1:20-mc-00066-SEB-TAB.16

   J.       Attariwala’s Contempt of this Court’s Preliminary Injunction

   16
     Singota filed this miscellaneous action in the District for the District of Columbia, the district where compliance
   was required, pursuant to Rule 45(d)(3)(A). That court transferred the motion to quash to this Court under Rule 45(f).

                                                            27
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 33 of 46 PageID #: 6162




          Finally, Attariwala has still never produced the February 27, 2019 copy of the “Jessie

   Docs” folder that she made several hours after this lawsuit was filed, putting Attariwala in

   contempt of this Court’s preliminary injunction. See PI Order [Doc. 121] at 16-17, 30 (noting that

   Attariwala “sidesteps the most serious of Singota’s accusations and investigatory findings by

   refusing to answer such questions as: Where did she copy the “Jessie docs” folder on February 27,

   2019?”); Dec. 17, 2019 PI [Doc. 122]. Nor has she ever provided any explanation for what

   happened to that copy. For example, in response to the preliminary injunction, Attariwala admitted

   only that “I recall that I copied the ‘Jessie Docs’ folder identified by Ms. Green on or around

   February 27, 2019.” Def.’s Resp. to Prelim. Inj. Ex. A (“Aff. Of Jaspreet Attariwala”) ¶ 22.

   However, Attariwala failed to explain to what device or account she copied the “Jessie Docs”

   folder and failed to provide any additional information about it. Id. She merely claimed that she

   no longer has access to it. Id. ¶ 26. Attariwala’s bare denial of having access to this copy of the

   “Jessie Docs” folder is unpersuasive since she provides no details or evidence to corroborate it.

          Singota anticipates moving for contempt sanctions with respect to Attariwala’s failure to

   comply with the preliminary injunction in this regard. Before doing so, Singota has been

   attempting to conduct discovery on these issues by serving written discovery on both Attariwala

   and her husband, non-party Sim J. Attariwala a/k/a Sim J. Singh, and scheduling their depositions.

   However, Mr. Attariwala appears to be evading personal service of Singota’s subpoena, with

   Singota’s process server having made at least 17 unsuccessful attempts to serve him at his

   residence. Singota has therefore recently filed a Motion for Leave to Serve Subpoena by




                                                   28
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 34 of 46 PageID #: 6163




   Alternative Means to seek authorization to serve Mr. Attariwala by certified mail with subpoenas

   for the production of documents and his deposition.17 [Jack Decl. ¶ 32 & Ex. 26.]

   K.      Cost Estimates for Conducting the Comprehensive Review

           Estimates for the costs of experts to review the data so far collected from Attariwala’s

   devices and accounts vary but are all substantial. At the outset of this case, Attariwala claimed that

   certain devices would have little-to-no Singota data, but Green discovered thousands of hits of

   Singota data on them. See supra at 10. In addition, if Attariwala wants a device or account cleansed

   of Singota data and returned to her (rather than simply surrendering the device or account

   permanently), that would increase review and remediation costs. By April 16, 2019, Green

   estimated review costs could exceed $100,000. See Doc. 4-1 at PDF Pages 230-232. In addition,

   in June of 2019, Singota sought quotes from three additional vendors for reviewing the data so far

   collected from Attariwala, including Charles River Associates, HaystackID, and Epiq. The

   estimates (in random order) were $79,660 plus additional hourly work to be determined, $99,125

   to initially process data plus an undetermined amount to review it, and $385,517. (Jack Decl. ¶

   33.) On September 11, 2020, Green estimated the cost for her to review the allegedly Honey-Ji-

   related data demanded by Attariwala in her adversary proceeding would be over $8,525. Letter

   from C. Murray to D. Lynn, dated Sept. 11, 2020 at 11 (Jack Decl. ¶ 30 & Ex. 24.)

                                                III.     ARGUMENT

   A.      The Inspection Order should be amended.

           1.       Legal Standards




   17
     Singota is filing this motion on a miscellaneous docket in the District Court for the District of Columbia because,
   under Rule 45, that would be the district for any motion for contempt for a failure to comply with a subpoena. Fed.
   R. Civ. P. 45(c), (d). Singota sent the motion to the clerk’s office on October 13, 2020. The docket is not yet open.

                                                           29
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 35 of 46 PageID #: 6164




            This Court may amend the Inspection Order at its discretion. The Inspection Order governs

   the parties’ performance under the preliminary injunction orders and in discovery. See Inspection

   Order at p. 2 (“To effectuate the Court’s PI order and to facilitate ESI discovery, the Court orders

   the following terms and conditions regarding the inspection of the ESI contained within the

   Accounts and Devices produced by Defendant.”). Similarly, the State Court entered the Expenses

   Order as a supplement to its preliminary injunction, ordering that Attariwala pay the expenses for

   Phase I of Green’s work under the Inspection Order. [Doc. 4-1 at 138.]18

            The Inspection Order was incorporated into the State Court’s preliminary injunction.

   March 4, 2019 PI [Doc. 4-1 at 91] ¶ 5. This Court’s preliminary injunction expressly incorporated

   both the State Court’s preliminary injunction order and the Inspection Order. Dec. 18, 2019 PI

   [Doc.122] at 1 & 3. Additionally, this Court has never modified or dissolved the Expenses Order.

   28 U.S.C. § 1450 (a state court’s orders remain “in full force and effect” following removal unless

   modified or dissolved by the district court); Dec. 4, 2019 Tr. at 46:9 – 47:2 (noting Attariwala

   never moved to modify the Expenses Order).




   18
      Court regularly require cost-shifting as part of a preliminary injunction where an inspection is necessary. See, e.g.,
   PLC Trenching Co., LLC v. Newton, No. 6:11-CV-0515, 2011 WL 13135653, at *13 (N.D.N.Y. Dec. 12, 2011) (in
   granting preliminary injunction in misappropriation of trade secrets case, ordering that “Defendants shall allow
   Plaintiff to inspect and perform a forensic investigation of Defendants’ computer systems” and allow ongoing
   monitoring “at Defendants’ sole cost and expense”); PLC Trenching Co., LLC v. Newton, No. 6:11-CV-0515
   GTS/DEP, 2012 WL 1155963, at *5 (N.D.N.Y. Apr. 6, 2012) (finding defendants “wil[l]fully violated the Preliminary
   Injunction” by failing to reimburse plaintiffs for costs as ordered); Int’l Sch. Servs., Inc. v. AAUG Ins. Co., No. 10-
   62115-CIV, 2012 WL 4936054, at *9 (S.D. Fla. Oct. 17, 2012) (noting that preliminary injunction “required
   Defendants to pay ‘[t]he expenses incurred by ... any forensic accountant or forensic accounting firm’ that [plaintiff]
   selected for “inspecting, copying, analyzing and providing” certain reports and finding defendants in contempt for
   failing to pay such expenses). See also MGE UPS Sys., Inc. v. Titan Specialized Servs., Inc., No. 3:04-0231, 2006 WL
   3524502, at *15 (M.D. Tenn. Dec. 6, 2006) (as sanction for violating preliminary injunction, ordering defendant “to
   produce all of its computers for inspection by [plaintiff’s] computer expert to ensure that all [of plaintiff’s] software
   and trade secrets are removed from [defendant’s] computers and harddrives” and requiring that defendant “shall pay
   the costs of [plaintiff’s] expert’s work under this Order”).



                                                             30
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 36 of 46 PageID #: 6165




          To the extent the Inspection Order is a component of the Preliminary Injunction, “[t]here

   is no dispute that a court has the authority to modify a preliminary injunction.” Everest Nat. Ins.

   Co. v. Sutton, No. CIV.A 07-722(JAP), 2010 WL 147930, at *1 (D.N.J. Jan. 8, 2010) “When

   modifying a preliminary injunction, a court is charged with the exercise of the same discretion it

   exercised in granting or denying injunctive relief in the first place.” Favia v. Indiana University of

   Pennsylvania, 7 F.3d 332, 340 (3d Cir. 1993). “The court is authorized to make any changes in the

   injunction that are equitable in light of subsequent changes in the facts or the law, or for any other

   good reason.” Canal Authority of State of Fla. v. Callaway, 489 F.2d 567, 578 (5th Cir.1974).

   Thus, the “purpose of the motion to modify an injunction is to demonstrate that changed

   circumstances make the continuation of the order inequitable.” Merrell-Nat'l Labs., Inc. v. Zenith

   Labs., Inc., 579 F.2d 786, 791 (3d Cir. 1978).

          Similarly, to the extent the Inspection Order governs discovery, Rule 26(c) provides that a

   court may “for good cause” make “any order which justice requires to protect a party or person

   from annoyance, embarrassment, oppression, or undue burden or expense . . . .” Fed. R. Civ. P.

   26(c). A court may modify a discovery order at its discretion. 8A Fed. Prac. & Proc. Civ. § 2044.1

   (3d ed.) (noting “as a sheer matter of power the court has authority to alter the terms of a protective

   order it has entered” and “ordinarily requests to modify are directed to the district court's discretion

   and subject to review only for abuse of discretion”).

          2.      The Court should amend the Inspection Order to allow Green to provide
                  copies of all data collected from accounts and devices to Singota and its counsel
                  for their review.

          The preliminary injunctions, Inspection Order, and Expenses Order are intended, in part,

   to allow Singota to identify what data Attariwala copied from Singota and retained, to determine

   what she has done with it, and to recover Singota data from her possession, custody, and control

   (including from anyone working in active concert with her). Green’s work under the Inspection
                                                     31
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 37 of 46 PageID #: 6166




   Order to comprehensively review the data collected stalled due to Attariwala’s refusal to comply

   with the Expenses Order and pay Green’s expenses. As a result, much of the data Green has

   collected has not yet been comprehensively reviewed under the Inspection Order’s protocols.

            At the same time that Attariwala has obstructed Green’s analysis under the Inspection

   Order, Attariwala has sued Green in bankruptcy court seeking the return of some of her data and

   has served a burdensome subpoena on Green seeking the production of data and documents from

   Green. In doing so, Attariwala obviously seeks to circumvent the Preliminary Injunction,

   Inspection Order, and Expenses Order. Moreover, Green, an innocent third-party professional, is

   being burdened by the need to respond to Attariwala’s suit against her in bankruptcy court and the

   need to object (and potentially respond) to Attariwala’s subpoena. To date, Attariwala has failed

   to compensate Green for her work responding to Attariwala’s demands to turn over allegedly

   Honey-Ji-related data in the bankruptcy case, to defend the adversary proceeding Attariwala has

   filed against Green, or to respond to the subpoena Attariwala served on Green in this case.

            To add insult to injury, Green has already provided (with Singota’s consent) a copy of the

   data she had collected from Attariwala’s accounts and devices as of September 9, 2019, to

   Attariwala’s former counsel. See supra at 19-20. Attariwala’s former counsel thus had the ability

   to directly search and review Attariwala’s data for relevant evidence and for Singota’s property

   while Singota and its counsel still do not.19


   19
      After Attariwala’s Indiana counsel withdrew their appearance, they provided a copy of the data Green had produced
   to them on September 9, 2019, to Attariwala’s bankruptcy counsel, David Lynn. This was improper. Green produced
   the data to Attariwala’s Indiana counsel designated as “attorneys-eyes-only” under the protective order in this case.
   See Email from R. Green to P. Jefferson et al., dated Sept. 9, 2019 (Jack Decl. ¶ 16 & Ex. 13). That protective order
   allows confidential and AEO materials to be shared only with, among others, “[c]ounsel of record for any party in this
   action” and to be used only in this litigation. Doc. 26 ¶¶ V(A); V(B)(3); V(C)2 (emphasis added). Lynn is not
   representing Attariwala in this action and is not subject to this Court’s Stipulated Protective Order. It is unclear whether
   Attariwala’s Indiana counsel required Lynn to execute Attachment A to the protective order before providing the
   AEO-designated data to him. See Doc. 26 at p. 13 (“Agreement to be Bound by Protective Order”). If so, they have
   not provided it to Singota despite its request. See Correspondence between counsel, dated Apr. 16, 2020; Apr. 28,
   2020 & May 7, 2020 Jack Decl. ¶ 36 & Ex. 29). Following Singota’s objection, Attariwala’s former counsel

                                                               32
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 38 of 46 PageID #: 6167




            If Singota were required to advance the costs for Green’s comprehensive review of all

   accounts and devices so far collected in light of Attariwala’s refusal to pay Green, Singota would

   incur a hundred thousand dollars in additional expert fees at least just to obtain the identification

   and return of its own misappropriated data. That would be unjust and unfair to Singota, especially

   in view of the significant expert fees and attorneys’ fees it has already incurred due to Attariwala’s

   misconduct and contempt. See PI Order [Doc. 121] at 29 (“It has taken months of forensic expert

   analysis (and, to date, $170,000 in expert fees) to uncover the extent of Ms. Attariwala’s theft.”)

            Finally, due to Attariwala’s decision to proceed pro se, Green would be unable to produce

   Singota’s recovered data back to Singota under the Inspection Order in its current form in any

   event. The existing protocol requires Green first to provide files to Attariwala’s counsel, who will

   be “given three (3) days to review those files . . . for the Defendant’s personal information” before

   Green produces the files to Singota’s counsel. Inspection Order at ¶¶ 24 & 26. But Attariwala no

   longer has counsel. Under no circumstances can Green produce Singota’s confidential and trade-

   secret data back to Attariwala, herself, for review under the Inspection Order’s protocol, since she

   is prohibited from possessing such data under the preliminary injunction and the Stipulated

   Protective Order. See Dec. 17, 2019 PI [Doc. 122 at 2] (ordering that Attariwala continues to be

   enjoined from “possessing, transmitting, using, copying, or disclosing to others Singota’s

   confidential information or trade secrets”).20 Thus, under the current Inspection Order, it is unclear

   how Singota could ever get back its own data from Attariwala’s accounts and devices.


   represented that they terminated Lynn’s electronic access to the Green-produced AEO data and that Lynn claims he
   did not download or review that data. See Letter from Cynthia A. Bedrick to C. Murray, dated June 2, 2020 (Jack
   Decl. ¶ 34 & Ex. 27). Singota cannot confirm these representations.
   20
     Attariwala now claims that she has a right to directly receive confidential documents designated attorneys-eyes-
   only since she no longer has counsel. See Email from J. Attariwala to C. Murray, dated Oct. 20, 2020 (Jack Decl. ¶ 35
   & Ex. 28.) Attariwala is wrong. Both the stipulated protective order and the preliminary injunctions prohibit her from
   possessing Singota’s AEO-designated confidential and trade-secret documents. Courts regularly find in trade secret
   cases that pro se parties are reasonably prohibited under attorneys-eyes-only requirements from receiving highly
   confidential and trade-secret information in discovery even though “AEO” requirements may prevent the pro se party

                                                            33
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 39 of 46 PageID #: 6168




            These facts demonstrate good cause for the Court to modify the Inspection Order to allow

   Green to provide copies of the data she had collected from accounts and devices to Singota to

   allow it and its counsel to search for Singota’s misappropriated data. Due to Attariwala’s refusal

   to pay Green’s expenses, Green has not completed this work under the Inspection Order.

   Amending the Inspection Order in this way will allow Singota to search for its data directly and

   without incurring tens or hundreds of thousands of dollars in additional experts’ fees or attorneys’

   fees that Attariwala was ordered to pay.

            This amendment will also advance discovery in this case. Singota served discovery

   requests on Attariwala seeking, among other things, her production of all documents relating to

   Singota that Attariwala obtained from Singota. [Doc. 4-1 at PDF Pages 73.] Attariwala claimed

   she could not respond to this discovery because the relevant data was in Green’s possession. See

   supra at 19. Even after Green provided copies of all of the data she had so far collected to

   Attariwala’s former counsel on September 9, 2019, Attariwala never supplemented her responses




   from directly accessing relevant evidence. See, e.g., Cherdak v. Koko Fitclub, LLC, No. CIV.A. 14-10371-IT, 2015
   WL 1895992, at *2 (D. Mass. Apr. 27, 2015), aff’d, No. 14-CV-10371-IT, 2015 WL 3505259 (D. Mass. June 3, 2015)
   (finding that “it would be inequitable to allow [pro se plaintiff] access to the highly confidential information belonging
   to the defendants because he elected to proceed pro se” and noting that “nothing herein prevents plaintiff from
   retaining the services of an outside attorney to help him prepare his case”); Medina v. Microsoft Corp., No. 14-CV-
   00143-RS (JSC), 2014 WL 3884506, at *2 (N.D. Cal. Aug. 7, 2014) (rejecting pro se party’s objection to attorneys-
   eyes-only provision in court’s standard protective order for trade secrets and noting the order’s AEO “rule would lack
   any teeth if all a person had to do to get access to a company’s highly confidential information is to bring suit without
   being represented by an attorney.”); RPA Intern. Pty Ltd. v. Compact Intern., Inc., 2007 WL 4105725, *2-*3 (S.D.
   Cal. Nov. 2007) (denying pro se defendant’s motion to modify stipulated protective order to permit him to have access
   to plaintiff’s attorneys-eyes-only confidential information where the court could not “definitively conclude that
   Defendant Soo lacks the necessary resources to hire an attorney who can review the information subject to the
   Protective Order” and, in any event, the “great potential harm of disclosing Plaintiffs’ trade secrets directly to
   Defendant Soo, a competitor, outweighs Defendant Soo’s claimed need for the information”); Schlafly v. Public Key
   Partners, C 94-20512 SW(PVT) (N.D. Cal. July 19, 1995) (finding that a protective order that prohibited a pro se
   plaintiff from receiving certain confidential information was appropriate, even though it would require the plaintiff to
   retain counsel or an independent expert to review that information); Levine, 226 Ct. Cl. 701, 705 (1981) (affirming
   denial of pro se party’s access to attorneys-eyes-only evidence and noting that “if any designated materials are truly
   as critical to his cause as Levine claims, he may retain counsel to review any designated materials for him”).



                                                              34
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 40 of 46 PageID #: 6169




   to Singota’s discovery. If Singota’s proposed amendment is granted, Singota will be able to search

   itself for documents responsive to its discovery requests in the data collected by Green.

   B.      Any objections Attariwala might make to amendment of the Inspection Order should
           be deemed waived as a sanction for her willful contempt of court orders.

           1.     Legal Standards

           “Courts have the power, and the responsibility, to advance the orderly and expeditious

   disposition of a case.” Novelty, Inc. v. Mountain View Mktg., Inc., 265 F.R.D. 370, 374 (S.D. Ind.

   2009), clarified on denial of reconsideration, No. 107CV01229SEBJMS, 2010 WL 11561280

   (S.D. Ind. Jan. 29, 2010). “When a party flouts a Court's authority to do so, the Court may take

   action, under either its inherent powers or by virtue of the Federal Rules of Civil Procedure.” Id.

   As this Court explained in Novelty:

           “Because of their very potency,” courts generally must exercise “restraint and
           discretion” before exercising their inherent powers to sanction parties—or their
           counsel—for misconduct. Chambers, 501 U.S. at 44–45, 111 S.Ct. 2123.
           However, the more serious the misconduct to be sanctioned, the more extensive the
           range of options available to the Court. See United States v. Johnson, 327 F.3d 554,
           563 (7th Cir.2003) (“Generally, the harshest of sanctions based on inherent powers
           have been upheld only in situations involving bad faith, contumacy, or egregious
           misconduct. Conversely, misconduct that is merely questionable warrants a less
           severe sanction ....” (citations omitted)). Punitive sanctions, such as an assessment
           of attorney's fees, require a finding of willfulness or bad faith, as do sanctions
           against counsel. Maynard v. Nygren, 332 F.3d 462, 470–71 (7th Cir.2003).
           Remedial sanctions, however, do not require such a showing. See Johnson, 327
           F.3d at 563 (affirming disgorgement of fees under inherent authority without
           finding of bad faith).

   Id. at 374.

           Similarly, Rule 37 authorizes sanctions when “a party ... fails to obey an order to provide

   or permit discovery.” Fed. R. Civ. P. 37(b)(2)(A). A sanction under Rule 37 requires a showing of

   “willfulness, bad faith, or fault.” Am. Nat'l Bank & Trust Co. v. Equitable Life Assur. Soc'y of the

   U.S., 406 F.3d 867, 878 (7th Cir.2005) (quotation omitted). “For purposes of that section, ‘fault’



                                                    35
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 41 of 46 PageID #: 6170




   concerns itself with ‘the reasonableness of the conduct—or lack thereof—which eventually

   culminated in the violation.’” Novelty, 265 F.R.D. at 374.

          Courts may sanction a party for willfully violating a court order by ordering that the party

   has waived its attorney-client privilege and work-product protections. See, e.g., Novelty, 265

   F.R.D. at 381-82 (“[g]iven the abundant and uncontroverted evidence of Novelty’s cavalier and

   callous disregard toward the Court's orders and the discovery rules,” finding that Novelty “waived

   any discovery privileges that it might have otherwise properly asserted over” certain documents);

   Muro v. Target Corp., 250 F.R.D. 350, 365 (N.D. Ill. 2007) (“An order that privileged documents

   be disclosed as a sanction is appropriate ... if the party that authored the log has displayed

   willfulness, bad faith or fault.”); Ritacca v. Abbott Labs., 203 F.R.D. 332, 336 (N.D. Ill. 2001)

   (holding plaintiff’s “[m]otion is granted as to all documents that [defendant] is withholding on the

   basis of attorney-client privilege” due to defendant’s unjustified, inexcusable, and bad faith

   disregard of discovery rules).

          2.        Attariwala should be deemed to have waived any privileges or protections she
                    might assert with respect to the data collected by Green.

          Singota anticipates that Attariwala may object to Singota’s proposed amendment to the

   Inspection Order on the ground that Green’s providing copies of data she collects from accounts

   and devices to Singota and its counsel for review could invade her privacy, including with respect

   to potentially confidential, privileged, and otherwise protected communications. If Attariwala

   raises any such objections, they should be deemed waived based on her willful contempt and bad-

   faith conduct.

          To attempt to balance Singota’s and Attariwala’s interests, the Inspection Order created a

   protocol under which Attariwala, through her former counsel, could review data before Green

   produced it to Singota to allow Attariwala’s counsel to identify any of Attariwala’s “personal and


                                                   36
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 42 of 46 PageID #: 6171




   confidential” information that should not be disclosed and to create a log. See Inspection Order ¶¶

   24-26. However, Attariwala has refused to comply with the Expenses Order requiring her to pay

   for Green’s work under the Inspection Order. As a result, Green’s work reviewing data for

   production to Singota ceased. Attariwala repeatedly refused to replenish Green’s retainer so she

   could continue her work, ignored the State Court’s April 16, 2019 Order that she immediately pay

   Green $15,000, and ignored the State Court’s oral order on April 17, 2019 that she either produce

   outstanding accounts and devices or deposit $55,000 with the clerk’s office to fund Green’s work.

   Throughout this time period, as Attariwala’s recently produced bank statements show, she had

   ample funds available to pay Green. See supra at 15-18. Indeed, since April 16, 2019 (when the

   State Court ordered Attariwala to immediately pay Green $15,000 to continue her work),

   Attariwala has paid her various attorneys over $80,000 rather than make a single additional

   payment to Green. Id.21 Even after this Court pointed out at the December 4, 2019 hearing that

   Attariwala was in default of the Expenses Order, Attariwala failed to comply with it.

           At the same time that Attariwala has willfully violated the Expenses Order and brought

   Green’s work under the Inspection Order to a halt, Attariwala is attempting to circumvent this

   Court’s preliminary injunction by directly suing Green in an adversary proceeding seeking the

   turnover of certain data and by serving Green with a burdensome subpoena seeking the production

   of documents and data.

           In light of Attariwala’s longstanding and open contempt of the Expenses Order, her

   obstruction of Green’s work under the Inspection Order, and her recent attempts to circumvent the

   preliminary injunctions, Attariwala should be deemed to have waived whatever benefits and


   21
      Although Attariwala filed bankruptcy, her retirement accounts still contain over $140,000 in funds, which
   Attariwala represented in the bankruptcy court she was willing to use, if necessary, to fund her Chapter 13 plan. See
   supra at 18-19. She has never used those funds to meet her obligations in this Court. And Attariwala was already in
   contempt of the Expenses Order in this Court prior to filing her bankruptcy on December 17, 2019.

                                                           37
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 43 of 46 PageID #: 6172




   protections the Inspection Order offers for her own benefit, including, in particular, the opportunity

   to review data for her “personal and confidential” information before it is produced to Singota. To

   the extent, if any, data collected by Green contains Attariwala’s privileged, protected, or personal

   and confidential information, the Court should find as an appropriate sanction that Attariwala has

   forfeited any applicable privileges and protections, at least to the extent they might otherwise bar

   Green for providing copies of all of the data she collects to Singota and its counsel for review.22

           Finally, in light of Attariwala’s ongoing contempt and bad-faith misconduct as outlined

   above, this Court should enter additional sanctions against Attariwala, including ordering her to

   reimburse Singota for its attorneys’ fees and costs in making this motion and to reimburse both

   Singota and Rebecca Green their attorneys’ fees, professional fees, and costs in responding to

   Attariwala’s adversary proceeding filed against Green seeking the turn-over of data in violation of

   this Court’s Preliminary Injunction and in responding to Attariwala’s subpoena to Green seeking

   the production of documents and data. This Court has already found that it may issue sanctions

   against Attariwala for litigation misconduct without violating the automatic stay under 11 U.S.C.

   § 362. See Order, dated Apr. 20, 2020 [Doc. 196] at 8-11 & n. 10. Moreover, the bankruptcy court

   has lifted the automatic stay to allow Singota to liquidate it damages, including to pursue “all other

   possible relief against her, including injunctions, sanctions, and any other relief deemed

   appropriate by the Indiana court, to final judgment or resolution.” See Order Granting Motion for

   Relief from Automatic Stay to Permit Liquidation of Damages Claims [Bankr. Doc. 88] at 1-2,

   attached as Exhibit E.




   22
     Singota would not object to treating all non-Singota data and documents contained in the data turned over by Green
   to Singota and its counsel for review as confidential under the existing protective order.

                                                           38
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 44 of 46 PageID #: 6173




                                          CONCLUSION

         WHEREFORE, for the reasons set forth above, Singota respectfully moves the Court:

                to order that the March 4, 2019 Agreed Order for Inspection of Computers and

                 Electronic Information Storage Devices (“Inspection Order”) [Doc. 4-1 at 97] is

                 amended to allow Rebecca Green to provide to Singota and its counsel all data that

                 she collects or has collected from any and all accounts and devices covered by the

                 Inspection Order, the March 4, 2019 Stipulated Preliminary Injunction entered by

                 the Monroe Circuit Court (“March 4, 2019 PI”) [Doc. 4-1 at 91], and this Court’s

                 Preliminary Injunction dated December 18, 2012 [Doc.122];

                to order that Attariwala has engaged in willful contempt of the March 18, 2019

                 Supplemental Order Following Preliminary Injunction (“Expenses Order”) [Doc.

                 4-1 at 138], the Inspection Order, the preliminary injunctions, and the April 16,

                 2019 Order Granting Motion to Show Cause Why Defendant Should Not Be Found

                 in Contempt [Doc. 4-1 at PageID # 411] by refusing to pay for Rebecca Green’s

                 work under those orders and by attempting to circumvent those orders to attempt to

                 obtain the return of data from Green outside the scope of the Inspection Order;

                to order that as a sanction for such willful contempt Attariwala has waived any

                 objection based on any claim of privilege, other protection, or confidentiality to

                 Green’s providing data collected from any and all accounts and devices covered

                 by the Inspection Order to Singota and its counsel for their review;

                to order as additional sanctions that Attariwala must reimburse Singota for its

                 attorneys’ fees and costs in making this motion and to reimburse both Singota and

                 Rebecca Green their attorneys’ fees, professional fees and expenses, and costs in


                                                 39
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 45 of 46 PageID #: 6174




                responding to Attariwala’s adversary proceeding filed against Green and in

                responding to Attariwala’s subpoena to Green seeking the production of

                documents and data, including compensating Green at her ordinary professional

                rates for such work; and

               to award Singota and its expert, Green, such other relief as the Court deems just

                and proper.



                                           Respectfully submitted,


                                           /s/ Christopher C. Murray
                                           Christopher C. Murray, Atty. No. 26221-49
                                           Justin A. Allen, Atty. No. 31204-49
                                           OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                           111 Monument Circle, Suite 4600
                                           Indianapolis, Indiana 46204
                                           Telephone: 317.916.1300
                                           Facsimile: 317.916.9076
                                           christopher.murray@ogletree.com
                                           justin.allen@ogletree.com

                                           Attorneys for Plaintiff/Counter-Defendant
                                           BioConvergence, LLC d/b/a Singota Solutions




                                                 40
Case 1:19-cv-01745-SEB-TAB Document 250 Filed 10/21/20 Page 46 of 46 PageID #: 6175




                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 21, 2020, a copy of the foregoing was filed electronically.
   Notice of this filing will be sent to any parties registered for receipt of electronic filings by
   operation of the Court’s CM/ECF system.

         In addition, I hereby certify that on October 21, 2020, a copy of the foregoing was sent by
   U.S. Mail first-class postage pre-paid:

          Jaspreet Attariwala
          1390 Kenyon St., NW Apt. 32
          Washington, DC 20010


                                                        /s/ Christopher C. Murray

                                                                                             44320036.6




                                                   41
